[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-14414                ELEVENTH CIRCUIT
                                                            MARCH 26, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                D. C. Docket No. 03-00491-CR-7-LSC-JEO

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

TRENT WOODARD,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                             (March 26, 2010)

Before CARNES, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Trent Woodard appeals his 24-month sentence, which was imposed after the

revocation of his supervised release. Woodard argues that his sentence, which

resulted from an upward variance from the applicable guideline range, was both

procedurally and substantively unreasonable. For the reasons set forth below, we

affirm.

                                            I.

      In 2004, Woodard was convicted of being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He was sentenced to 15

months’ imprisonment, followed by 36 months of supervised release. Woodard

was subject to certain conditions of supervised release. Specifically, he was

required to (1) refrain from committing another federal, state, or local crime; (2)

refrain from possessing, using, distributing, or administering any narcotic or other

controlled substance; and (3) participate in the probation office’s drug and alcohol

counseling program. Woodard was released from prison on February 3, 2006 and

began serving his 36 months of supervised release.

      On August 27, 2008, Woodard’s probation officer filed a petition to revoke

Woodard’s supervised release. The petition alleged that Woodard violated the

conditions of his supervised release by using a controlled substance, failing to

report to the probation office for drug testing, and failing to participate in the



                                            2
probation office’s mandatory drug education/counseling program.

      On November 10, 2008, the district court revoked Woodard’s supervised

release and sentenced him to a one-hour term of imprisonment, followed by 23

months of supervised release.

      On July 22, 2009, Woodard’s probation officer again filed a petition to

revoke Woodard’s supervised release. The petition alleged that Woodard violated

the conditions of his supervised release by being arrested on July 17, 2009 for

distribution of marijuana, possession of marijuana, and possession of cocaine.

      At Woodard’s revocation hearing, Phillip Myers, a narcotics investigator for

the state of Alabama, testified that an informant working for police purchased 2.1

grams of marijuana from Woodard on July 1, 2009, and 2.4 grams of marijuana

from Woodard on July 7, 2009. Both transactions were audio and video recorded.

On July 17, 2009, officers searched Woodard’s home and seized 22 grams of

marijuana and 3 grams of cocaine.

      The court found that Woodard had violated his supervised release by

committing the narcotics offenses set forth in the revocation petition. It noted that

the violation was a Grade A violation which, when combined with criminal history

category I, yielded an advisory guideline range of 12 to 18 months’ imprisonment.

It pointed out that, because Woodard was originally convicted of a Class C felony,



                                           3
the statutory maximum penalty was two years’ imprisonment.

      The government recommended a sentence of 24 months’ imprisonment

minus the one hour that Woodard had previously served for the first revocation. It

noted that Woodard had violated the law three times while on supervised release,

in addition to the supervised release violations that resulted in the prior revocation.

      Woodard responded that a 12-month term of imprisonment was appropriate,

because such a sentence, followed by a term of supervised release, would give him

an opportunity to participate in drug treatment. He asserted that the treatment he

had received so far had not been effective, although he acknowledged that this

“may be totally his fault and not the system’s fault.”

      The court noted that it had previously sentenced Woodard to only one hour

of imprisonment so that Woodard would have an opportunity to “do something”

with his life. It stated that Woodard had disrespected the court, the system, and

himself by committing the present violations. The court sentenced Woodard to 24

months’ imprisonment, minus the 1 hour Woodard had previously served after the

first revocation of his supervised release.

                                              II.

      We review a sentence imposed after revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.



                                              4
2006). When reviewing for reasonableness, we apply the deferential abuse of

discretion standard. See Gall v. United States, 552 U.S. 38, 46, 128 S.Ct. 586, 594,

169 L.Ed.2d 445 (2007).

      The district court may, after considering certain § 3553(a) factors, revoke a

term of supervised release and sentence the defendant to prison. 18 U.S.C.

§ 3583(e)(3). The factors the district court should consider include: (1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence to afford adequate deterrence to criminal

conduct; (3) protecting the public from further crimes of the defendant; (4)

providing the defendant with needed educational or vocational training, or medical

care; (5) the Sentencing Guidelines range; (6) pertinent policy statements of the

Sentencing Commission; (7) the need to avoid unwarranted sentencing disparities;

and (8) the need to provide restitution to victims. 18 U.S.C. §§ 3553(a)(1),

(2)(B)-(D), (4)-(7), 3583(e).

      When reviewing a sentence, we must first determine whether the district

court committed a significant procedural error, “such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence-including an



                                           5
explanation for any deviation from the Guidelines range.” Gall, 552 U.S. at 51, 128

S.Ct. at 597. The district court need not state on the record that it has considered

each § 3553(a) factor and it need not discuss each factor. United States v. Talley,

431 F.3d 784, 786 (11th Cir. 2005). Even where the district court fails to

“explicitly articulate that it had considered the § 3553(a) factors,” its explanation is

sufficient if it is clear that it did consider a number of the sentencing factors.

United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (district court’s

failure to articulate that it had considered the § 3553(a) factors was not error, in

light of its consideration of defendant’s objections and motion for downward

departure, which implicated a number of factors). If we conclude that the district

court made no procedural errors, we “then consider the substantive reasonableness

of the sentence imposed.” Gall, 552 U.S. at 51, 128 S.Ct. at 597.

       There is a “range of reasonable sentences from which the district court may

choose.” Talley, 431 F.3d at 788. The challenger “bears the burden of establishing

that the sentence is unreasonable in the light of both [the] record and the factors in

section 3553(a).” Id. The district court must explain an unusually lenient or harsh

sentence with sufficient justification. Gall, 552 U.S. at 46, 128 S.Ct. at 594.

      The maximum term of imprisonment for revocation of supervised release is

two years where the offense that resulted in the supervised release was a Class C



                                            6
felony. 18 U.S.C. § 3583(e)(3). The guidelines recommend 12 to 18 months’

imprisonment for a Grade A violation for a defendant with a criminal history

category of I. U.S.S.G. § 7B1.4(a).

                                         III.

      The district court did not abuse its discretion in sentencing Woodard to 24

months’ imprisonment. The court correctly calculated the applicable guideline

range and applied the guidelines in an advisory fashion. See Gall, 552 U.S. at 51,

128 S.Ct. at 597; U.S.S.G. § 7B1.4(a). Although the court did not explicitly state

that it had considered the § 3553(a) sentencing factors, it was not required to make

such a statement, and the court’s discussion of its reasons for imposing the

24-month sentence showed that it adequately considered the § 3553(a) factors. See

Dorman, 488 F.3d at 944; Talley, 431 F.3d at 786. In imposing Woodard’s

sentence, the court noted that it had previously sentenced Woodard to only one

hour of imprisonment so that he could “do something” with his life. The court also

heard testimony that Woodard’s present violation included engaging in two

narcotics transactions with an undercover informant. Thus, the record shows that

the court considered Woodard’s history and characteristics, as well as the nature

and circumstances of the offense – particularly, that Woodard’s most recent

offenses were committed after the court had already given Woodard a lenient



                                          7
sentence for his first supervised release revocation. See 18 U.S.C.

§§ 3583, 3553(a)(1). The court’s statement that Woodard had committed the

present offenses after receiving a lenient sentence, as well as its consideration of

the government’s argument that Woodard had violated the law three times while on

supervised release, indicates that the court considered the need to provide adequate

deterrence. See 18 U.S.C. §§ 3553(a)(2)(B), 3583. Finally, the record shows that

the court considered Woodard’s argument that any sentence should take into

account his need for drug treatment. See 18 U.S.C. § 3553(a)(2)(D) (instructing

the court to consider the need “to provide the defendant with . . . medical care, or

other correctional treatment”). Accordingly, although the district court did not

explicitly state that it had considered the § 3553(a) sentencing factors, the record

indicates that it adequately considered the pertinent factors. The district court also

adequately explained its reasons for imposing a sentence above the applicable

guideline range. See Gall, 552 U.S. at 46, 51, 128 S.Ct. at 594, 597. The district

court’s statements indicate that the upward variance was based on Woodard’s

failure to “do something” with his life after previously receiving a lenient sentence,

as well as Woodard’s disrespect for the court system. Accordingly, the district

court’s imposition of sentence was procedurally reasonable.

      The 24-month sentence was also substantively reasonable. Woodard’s



                                           8
supervised release had previously been revoked for multiple drug-related

violations. Woodard effectively received a “second chance,” as he was sentenced

to only one hour imprisonment for these violations. The present supervised release

violation involved three separate drug related incidents – two separate controlled

buys and the seizure of narcotics in Woodard’s residence during a search. Based

on these repeated violations, all of which involved narcotics, the district court did

not err in determining that an upward variance was necessary to reflect the nature

and circumstances of the offense, Woodard’s history and characteristics, the need

for deterrence, and the need to protect the public from future crimes. See 18

U.S.C. §§ 3553(a)(1), (a)(2)(B)-(C), 3583. Furthermore, although Woodard

indicated that a shorter sentence would enable him to receive drug counseling,

Woodard himself noted that the ineffectiveness of previous drug treatment

programs “may be totally his fault.” As noted in the probation office’s first

revocation petition, Woodard had, in fact, failed to take advantage of previous drug

treatment programs. Accordingly, because the district court did not abuse its

discretion in sentencing Woodard to 24 months’ imprisonment, we affirm his

sentence.

      AFFIRMED.




                                           9